 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   ALICIA B.,                          )    NO. CV 18-5084-E
                                         )
12                  Plaintiff,           )
                                         )
13        v.                             )    MEMORANDUM OPINION
                                         )
14   NANCY A. BERRYHILL, Deputy          )    AND ORDER OF REMAND
     Commissioner for Operations,        )
15   Performing duties and functions not )
     reserved to the Commissioner of     )
16   Social Security,                    )
                                         )
17                  Defendant.           )
     ____________________________________)
18

19        Pursuant to sentence four of 42 U.S.C. section 405(g), IT IS

20   HEREBY ORDERED that Plaintiff’s and Defendant’s motions for summary

21   judgment are denied, and this matter is remanded for further

22   administrative action consistent with this Opinion.

23

24                                PROCEEDINGS

25

26        Plaintiff filed a complaint on June 8, 2018, seeking review of

27   the Commissioner’s denial of benefits.   The parties consented to

28   proceed before a United States Magistrate Judge on July 19, 2018.
 1   Plaintiff filed a motion for summary judgment on December 31, 2018.

 2   Defendant filed a motion for summary judgment (titled as an opposition

 3   to Plaintiff’s motion for summary judgment) on January 29, 2019.    The

 4   Court has taken the motions under submission without oral argument.

 5   See L.R. 7-15; “Order,” filed June 14, 2018.

 6

 7                                    BACKGROUND

 8

 9        Plaintiff asserts disability since December 1, 2009, based on a

10   combination of alleged impairments (Administrative Record (“A.R.”)

11   496-503, 521-22)).   As detailed below, treating physicians Dr. Lee

12   Razalan and Dr. Miguel De Perio opined that Plaintiff’s impairments

13   disable her from all employment.    See A.R. 1885-87, 1973-74, 2055-57,

14   2118-20.

15

16        An Administrative Law Judge (“ALJ”) reviewed the record and heard

17   testimony from Plaintiff, a vocational expert and a medical expert

18   (A.R. 49-61, 406-23).   In a decision dated March 24, 2017, the ALJ

19   found that Plaintiff has the following severe impairments: obesity;

20   irritable bowel syndrome; fibromyalgia; spondylolisthesis of the

21   lumbar, cervical and thoracic spine; discogenic disease of the

22   cervical spine; and hypertension (A.R. 51).    However, the ALJ also

23   found Plaintiff capable of performing a limited range of light work.

24   See A.R. 54-60 (adopting medical expert’s residual functional capacity

25   assessment at A.R. 410-11, and giving “little weight” to the opinions

26   of Drs. Razalan and De Perio).    The ALJ identified certain light jobs

27   Plaintiff assertedly could perform, and, on that basis, denied

28   disability benefits from August 27, 2014 (the date of Plaintiff’s

                                          2
 1   application) (A.R. 60-61 (adopting vocational expert testimony at A.R.

 2   420-21)).

 3

 4         On April 26, 2018, the Appeals Council denied review (A.R. 1-6).

 5   Plaintiff had submitted to the Appeals Council additional medical

 6   records, including records from Drs. Razalan and De Perio for the

 7   period from October 27, 2016 through December 11, 2017, some of which

 8   the Appeals Council declined to “consider and exhibit” (A.R. 2).

 9   According to the Appeals Council, the evidence pre-dating the ALJ’s

10   adverse decision did not show a reasonable possibility of changing the

11   outcome of the decision, and the evidence post-dating the ALJ’s

12   adverse decision did not relate to the period at issue (A.R. 2).

13

14                              STANDARD OF REVIEW

15

16         Under 42 U.S.C. section 405(g), this Court reviews the

17   Administration’s decision to determine if: (1) the Administration’s

18   findings are supported by substantial evidence; and (2) the

19   Administration used correct legal standards.    See Carmickle v.

20   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

21   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

22   682 F.3d 1157, 1161 (9th Cir. 2012).   Substantial evidence is “such

23   relevant evidence as a reasonable mind might accept as adequate to

24   support a conclusion.”   Richardson v. Perales, 402 U.S. 389, 401

25   (1971) (citation and quotations omitted); see also Widmark v.

26   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

27   ///

28   ///

                                        3
 1          If the evidence can support either outcome, the court may

 2          not substitute its judgment for that of the ALJ.   But the

 3          Commissioner’s decision cannot be affirmed simply by

 4          isolating a specific quantum of supporting evidence.

 5          Rather, a court must consider the record as a whole weighing

 6          both evidence that supports and evidence that detracts from

 7          the [administrative] conclusion.

 8

 9   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

10   quotations omitted).

11

12                                   DISCUSSION

13

14   I.     Summary of Relevant Evidence

15

16          A.   Plaintiff’s Testimony and Statements

17

18          At the administrative hearing on December 6, 2016, Plaintiff

19   testified that she lived with her mother and her children (A.R. 412-

20   13).    Plaintiff said that she did no housework and that her mother and

21   her children did all of the housework (A.R. 413).     Plaintiff said that

22   she cannot work because of severe anxiety, vertigo, a pinched nerve in

23   her right arm and shoulders, and intermittent problems with pain,

24   tingling, and tightness in differing parts of her body, including pain

25   that wakes her up (e.g., the previous week she reportedly woke up with

26   pain in the ball of her foot that prevented her from putting any

27   pressure on her foot) (A.R. 413-15).      Plaintiff said she had been

28   taking Ativan or Lorazepam for the past 10 years for anxiety, which

                                           4
 1   she attributed to being sick and not understanding why (A.R. 415-18).

 2   Plaintiff estimated that she could sit for an hour before getting

 3   tingling and numbness in her buttocks (which can cause her to urinate

 4   on herself), and said that she could stand for “not that long” and

 5   walk for “not that far,” reporting she even had difficulty walking

 6   from her vehicle to the hearing room (A.R. 413-14).

 7

 8        In a “Function Report - Adult” form prepared more than two years

 9   before the hearing, Plaintiff reported that she had an anxiety problem

10   that caused her body to ache and limited how much she could be around

11   other people, sciatic nerve compressions that caused her to lie down

12   and limit how long she could sit or stand, lumbar spine pain with

13   radiculopathy, numbness and tingling throughout her whole body, and

14   depression (A.R. 527).   At that time (October of 2014), Plaintiff

15   reportedly could take her kids to and from school, feed and shower

16   them, “start” dinner, prepare meals ranging from sandwiches to frozen

17   dinners to other meals with the help of her then 12 year old child, do

18   dishes, sweep, mop, and vacuum (every other day with rest between

19   activities), and shop for groceries twice a week for 10 to 30 minutes

20   (A.R. 528-30).   Plaintiff indicated limitations in lifting, squatting,

21   bending, standing, walking and sitting (A.R. 532).

22

23        B.   Records from Plaintiff’s Treating Physicians

24

25        There exist treating records from Drs. Razalan and De Perio for

26   the period from January of 2014 through December of 2017.   See A.R.

27   1831-2148 (treatment records through October of 2016 submitted to the

28   ALJ); see also A.R. 73-103, 118-23 (treatment records from October of

                                        5
 1   2016 through December of 2017 submitted to the Appeals Council).    Dr.

 2   Razalan had treated Plaintiff since May of 2006 (A.R. 1931).   In the

 3   record before the ALJ, the doctors had diagnosed a number of

 4   conditions, including anxiety/depression, chest pain

 5   (musculoskeletal), persistent neck pain, ovarian cysts, chronic lumbar

 6   spine pain, vertigo, high blood pressure, H. Pylori bacteria, cervical

 7   radiculopathy, degenerative joint disease in the lower extremities,

 8   acute tendonitis in the right leg, gastritis, peripheral neuropathy,

 9   “GERD” (gastro-esophageal reflux disease), cervical disc disease,

10   lumbar disc disease, irritable bowel syndrome, arthralgia and myalgia

11   (A.R. 1866, 1894, 1899, 1905, 1922, 1928, 1930, 1958, 1997, 2007,

12   2032, 2067, 2070-71, 2074, 2077, 2083, 2084, 2088, 2093, 2095, 2100,

13   2123, 2143, 2148).

14

15        Plaintiff consulted with Dr. Kenneth Bradley on March 9, 2015,

16   for pain management including epidural steroid injections (A.R. 1979,

17   1981).   Plaintiff reported a history of lumbar back pain which “waxes

18   and wanes” with activity, radiating to the hips and down the legs,

19   with dysesthesia, numbness, tingling, dull achy sensations and spasms

20   (A.R. 1979).   Dr. Bradley observed obvious myofascial plain trigger

21   points in Plaintiff’s lumbosacral area (A.R. 1979).    Dr. Bradley gave

22   Plaintiff a lumbar epidural steroid injection and three trigger point

23   injections of Toradol (A.R. 1979, 1981).

24

25        When Plaintiff returned to Dr. Bradley on September 12, 2016, she

26   reportedly had tenderness and spasm throughout her spine and decreased

27   sensation at L4-L5-S1, sensory dysesthesias at C4-C5, C5-C6 and C6-C7,

28   hip, shoulder and knee tenderness, and positive straight leg raising

                                        6
 1   tests (A.R. 1821-22).   Dr. Bradley diagnosed low back pain with

 2   radiculopathy, lumbosacral spondylolisthesis, chronic pain syndrome

 3   and fibromyalgia (A.R. 1822).   Dr. Bradley again gave Plaintiff a

 4   lumbar epidural steroid injection and three trigger point injections

 5   of Toradol (A.R. 1822-24).

 6

 7         Dr. Razalan’s and Dr. De Perio’s subsequent treatment notes,

 8   which were submitted for the first time to the Appeals Council,

 9   reflect additional diagnoses of fibromyalgia, lumbosacral

10   spondylolisthesis, generalized pain, scoliosis and sciatica (A.R. 77,

11   82, 88, 96, 118, 121-23).    In a treatment note dated in December of

12   2016 (also submitted for the first time to the Appeals Council),

13   consulting rheumatologist Dr. Gilbert Gelfand confirmed Plaintiff’s

14   fibromyalgia based on diffuse myofascial pain above and below the

15   diaphragm, tenderness to touch, and reported joint paint with

16   intermittent swelling (A.R. 105-07).    Dr. Gelfand also diagnosed

17   polyarthralgia (id.).

18

19         According to the available treatment records, Plaintiff

20   complained of various body pains, swelling, numbness and weakness, for

21   which Plaintiff was treated with, inter alia, steroid injections,

22   Gabapentin, Norco and Flexeril for pain, Lorazepam for accompanying

23   anxiety, and a referral to an orthopedist (although the referral was

24   not approved).   See A.R. 88, 91-92, 101, 106, 122, 1821, 1850, 1865,

25   1866, 1871-73, 1894, 1905-07, 1922, 1928, 1930, 1958, 1979, 1997,

26   2007, 2058, 2071, 2074, 2077, 2083, 2088, 2092-93, 2095, 2099-2101,

27   2105, 2121, 2128, 2130, 2137-39, 2143, 2147-48).

28   ///

                                         7
 1        The record contains a “Medical Opinion Re: Ability to Do Work-

 2   Related Activities (Physical)” form “co-signed” by Dr. Razalan and

 3   dated May 12, 2015 (prior to any diagnosis of fibromyalgia) (A.R.

 4   2055-57).   Dr. Razalan opined that Plaintiff could lift and carry less

 5   than 10 pounds, stand and walk less than two hours in an eight-hour

 6   day, and sit less than two hours in an eight-hour day (A.R. 2055).

 7   Dr. Razalan opined that Plaintiff could sit five minutes and stand

 8   five minutes before needing to change positions, she must walk around

 9   every five minutes for five to 10 minutes at a time, and she needs the

10   ability to shift at will and to lie down at unpredictable intervals

11   one to three times during the day due to her peripheral neuropathy,

12   swelling and pain (A.R. 2055-56).   Dr. Razalan opined that Plaintiff

13   could occasionally perform certain postural activities, except she

14   could never climb ladders, has limits in reaching, handling,

15   fingering, feeling, pushing and pulling because of pain, and Dr.

16   Razalan also opined that Plaintiff has environmental limitations (A.R.

17   2056-57).   Dr. Razalan further opined that Plaintiff would miss work

18   approximately twice a month (A.R. 2057).1

19
          1
               The record also contains CalWORKs forms signed by Dr.
20   De Perio dated September 11, 2014 and September 16, 2015 (prior
21   to Plaintiff’s fibromyalgia diagnosis) (A.R. 1972-74, 2118-20).
     Dr. De Perio opined that Plaintiff could stand/walk for 0-2 hours
22   at one time for a total of 0-2 or 2-4 hours standing/walking out
     of an eight-hour day, and could sit for 0-2 hours at one time for
23   a total of 2-4 hours sitting out of an eight-hour day due to
     Plaintiff’s sciatic nerve compression, lumbar spine pain with
24   radiculopathy and obesity (A.R. 1973, 2119). In the most recent
25   form, Dr. De Perio opined that Plaintiff is restricted from: (1)
     using her hands/fingers and feet for repetitive motion/movement
26   due to neuropathy and muscle spasms; (2) working in cold weather
     due to pain; (3) lifting 10 pounds or more due to her lumbar and
27   cervical disc disease, radiculopathy and nerve damage; (4)
     climbing, stooping, kneeling crouching, crawling, or reaching
28                                                           (continued...)

                                         8
 1        Dr. Razalan provided another “Medical Opinion Re: Ability to Do

 2   Work-Related Activities (Physical)” form dated September 7, 2016 (also

 3   prior to Plaintiff’s fibromyalgia diagnosis) (A.R. 1885-87).   In this

 4   form, Dr. Razalan expressed similar opinions.    See id. (opining, inter

 5   alia, that Plaintiff could lift less than 10 pounds, stand and walk

 6   less than two hours in an eight-hour day, sit less than two hours in

 7   an eight-hour day, would need to lie down at unpredicted intervals

 8   during a work shift, and would miss more than three days of work per

 9   month).2

10

11        The record contains no treating source statements post-dating

12   Plaintiff’s fibromyalgia diagnosis which address Plaintiff’s

13   functional limitations or abilities.   There is a referral dated

14   December 11, 2017, from Dr. Razalan to “Physical Medicine” (Dr. Ziyad

15   Ayyoub) to complete functional capacity assessment “paperwork” for

16   social security (A.R. 73).   This referral states, “we are unable to

17   fill out paper work, as [patient] needs functional capacity

18   test/assessment, referring [patient] to be evaluated for possible

19   [treatment] with physical medicine” (A.R. 73).   Dr. Razalan then

20   indicated that Plaintiff had suffered fibromyalgia and generalized

21   body pain for the past 24 months (i.e., since December of 2015)

22
          1
           (...continued)
23   below the knees, from her waist to knees, from her waist to chest
     or from her chest to shoulders; and (5) more than occasionally
24
     balancing or reaching above the shoulder (A.R. 1973-74). Dr. De
25   Perio opined that Plaintiff is unable to bend side to side, or
     sit or stand for “even a short period of time” due to her severe
26   low back and cervical pain with neuropathy (A.R. 1974).
          2
27             The vocational expert testified that a person absent
     more than three days per month could not sustain any employment
28   (A.R. 421).

                                        9
 1   (A.R. 73).

 2

 3          C.   Emergency Room and Hospital Records

 4

 5          There are records concerning many emergency room visits and one

 6   hospitalization.    See A.R. 589-708 (Gardena Hospital records); A.R.

 7   713-942 (Long Beach Memorial Hospital records); A.R. 2407-19 (St.

 8   Francis Medical Center records).    These records span the years

 9   2013-16.

10

11          Plaintiff presented on September 15, 2013, complaining of back

12   pain radiating down her left leg (A.R. 852).      On examination,

13   Plaintiff reportedly had paraspinal tenderness, decreased range of

14   motion secondary to pain, and positive straight leg raising tests

15   (A.R. 853-54).    Plaintiff was diagnosed with low back pain with

16   radiculopathy, given Norco and prescribed ibuprofen, Vicodin and

17   Flexeril (A.R. 854, 861, 866).

18

19          Plaintiff presented on December 29, 2014, complaining of anxiety,

20   numbness in her extremities, chronic neck pain and chronic back pain

21   (A.R. 946).    On examination, Plaintiff reportedly had paraspinal

22   tenderness and decreased range of motion secondary to pain (A.R. 949).

23   X-rays of her cervical spine and right shoulder were normal (A.R. 949-

24   50).    She was diagnosed with anxiety and chronic back pain, given a

25   Toradol injection and prescribed Norco (A.R. 950-51, 960).

26

27          Plaintiff presented on June 22, 2015, complaining of weakness

28   with intermittent chest pain (A.R. 1047).    On examination, she

                                         10
 1   reportedly appeared anxious and she had some chest wall tenderness to

 2   palpation but an “unremarkable” EKG (A.R. 1048-49, 1052).   She was

 3   diagnosed with atypical chest pain and ordered to follow up with her

 4   regular doctor (A.R. 1052).

 5

 6        Plaintiff presented on July 21, 2015, complaining of numbness in

 7   her extremities and chronic pain in the right side of her neck (A.R.

 8   1090).   On examination, Plaintiff reportedly had tenderness to

 9   palpation of the trapezius muscle (A.R. 1093).   Plaintiff was

10   diagnosed with musculoskeletal pain, given a Toradol injection and

11   ordered to follow up with her regular doctor (A.R. 1093-94, 1104).

12

13        Plaintiff presented on August 12, 2015, complaining of anxiety

14   and neck and jaw pain (A.R. 1121).    On examination, there were no

15   noted abnormalities and an x-ray of Plaintiff’s chest showed no acute

16   cardiopulmonary disease (A.R. 1125-26).   Plaintiff was diagnosed with

17   acute/chronic back pain, stress and anxiety, given a Toradol

18   injection, Norco, Ativan and a “GI cocktail,” and was ordered to

19   follow up with her regular doctor (A.R. 1126).

20

21        Plaintiff presented on September 1, 2015, complaining of central

22   chest pain, headache, face pain on the right side, and neck pain on

23   the left side (A.R. 691).   Plaintiff reportedly had a history of

24   chronic pain for which she was seeing a pain management specialist,

25   lumbar disk disease with associated chronic back pain, gastritis, a

26   neurological problem causing intermittent right-sided weakness,

27   nonstop menstrual bleeding, and anxiety disorder (A.R. 691).

28   Examination findings reportedly were normal except for a slightly

                                          11
 1   elevated blood pressure and anxious mood (A.R. 691-92).   Plaintiff was

 2   diagnosed with chronic pain syndrome and given a Toradol injection and

 3   Ativan (A.R. 692, 695).   Since Plaintiff already had prescriptions for

 4   Norco, Flexeril, Mobic and Gabapentin, she was referred for follow up

 5   with her primary care physician, neurologist and her pain management

 6   specialist(A.R. 692).

 7

 8        Plaintiff presented on September 9, 2015, complaining of pain and

 9   numbness from her neck radiating down to her right arm and fingers

10   (A.R. 1197).   On examination, she reportedly had tenderness on passive

11   range of motion in the right shoulder, pain radiating down the right

12   extremity, and tenderness to the right paracervical muscles (A.R.

13   1199-1200).    Plaintiff was diagnosed with cervical radiculopathy to

14   the right upper extremity, given a Toradol injection and Norco, and

15   prescribed a sling, Norco, Flexeril and Motrin (A.R. 1200, 1210).

16

17        Plaintiff presented on January 7, 2016, complaining of anxiety,

18   heart palpitations with pressure, shortness of breath, epigastric

19   discomfort and bilateral leg pain (A.R. 1392-93).   On examination,

20   Plaintiff reportedly had left upper quadrant tenderness and epigastric

21   discomfort, but a normal EKG (A.R. 1395-97).   She was diagnosed with

22   gastritis and anxiety, given Valium and a GI cocktail, and ordered to

23   follow up with her regular doctor (A.R. 1398, 1409-10).

24

25        Plaintiff presented on March 3, 2016, complaining of chest pain

26   radiating to the left arm, left calf pain and left calf swelling (A.R.

27   1478-79).   On examination, she reportedly had left chest wall

28   tenderness and low grade tachycardia consistent with dehydration (A.R.

                                         12
 1   1481-84).   She was diagnosed with chest pain, epigastric abdominal

 2   pain, calf pain and dehydration, and referred to her regular doctor

 3   (A.R. 1485).

 4

 5         Plaintiff presented on April 4, 2016, complaining of vaginal

 6   bleeding and abdominal pain, nausea and vomiting (A.R. 605).

 7   Plaintiff was diagnosed with possible gastritis or gastroenteritis,

 8   uterine fibroids, anemia, transaminitis probably from ethyl alcohol

 9   abuse, and a urinary tract infection, and she was given a shot of

10   morphine (A.R. 605-06, 614).

11

12         Plaintiff presented on April 6, 2016, complaining of heavy

13   vaginal bleeding and abdominal pain not relieved by Norco (A.R. 655).

14   Plaintiff was diagnosed with fibroids and abdominal pain and given a

15   Toradol injection (A.R. 655-56, 662).     Plaintiff was referred to her

16   gynecologist for further evaluation of her fibroids, with a note that

17   she was due to have a hysterectomy (A.R. 655).3

18

19         Plaintiff presented on July 3, 2016, complaining of neck pain

20   radiating to the jaw, chest and arm (A.R. 1524).    On examination,

21   Plaintiff reportedly had tenderness to palpation and limited range of

22   motion in her neck (A.R. 1527-28).    Plaintiff was diagnosed with

23   cervical radiculopathy, given Toradol and Medrol injections and Valium

24   (A.R. 1529, 1537-38, 1540).

25   ///

26   ///

27
           3
               Plaintiff underwent an inpatient hysterectomy at the
28   St. Francis Medical Center on April 13, 2016 (A.R. 2528-2640).

                                          13
 1         Plaintiff presented to Long Beach Memorial Hospital on July 19,

 2   2016, complaining of chronic neck pain radiating to her jaw and the

 3   back of her head, preventing her from holding her head up (for which

 4   she was placed in a C-collar), generalized weakness and chest pain

 5   (A.R. 1560-61).   Cervical spine MRI and CT scans were unremarkable

 6   (A.R. 1565, 1574, 1634).   A MRI of Plaintiff’s thoracic spine was

 7   suspect for a “dural AV fistula” (A.R. 1582).   Plaintiff was admitted

 8   to the hospital, a dural AV fistula was ruled out, and her neck pain

 9   was stabilized with Percocet, Morphine and Tylenol (A.R. 1566, 1569,

10   1574-75, 1580-82, 1585-90).   No clear underlying pathology was found

11   (A.R. 1588).   Plaintiff was referred for chronic pain management (A.R.

12   1575).

13

14         Plaintiff then went to the St. Francis Medical Center emergency

15   room on July 22, 2016, complaining of back pain and headache and

16   seeking a second opinion after having been admitted to Long Beach

17   Memorial Hospital where she had been told there were no acute causes

18   found (A.R. 2407).   On examination, Plaintiff reportedly had no

19   significant findings, so she was ordered to follow up with her primary

20   doctor, neurologist and pain management specialist (A.R. 2408-09,

21   2419).

22

23         Plaintiff presented on September 22, 2016, complaining of chest

24   pain (A.R. 1724, 1730-31).    Testing reportedly was “unremarkable,” and

25   Plaintiff was prescribed Naprosyn and Carafate and ordered to follow

26   up with her primary care physician (A.R. 1724, 1730-31).

27   ///

28   ///

                                         14
 1        D.    Opinions of Consultative Examiners and State Agency

 2              Physicians

 3

 4        The consultative examiners and state agency physicians all

 5   evaluated Plaintiff’s condition in December of 2014, which was prior

 6   to the time Plaintiff was diagnosed with fibromyalgia, and also prior

 7   to the time of most of the treatment summarized above.

 8

 9        Consultative examiner Dr. Carlos Murales prepared a

10   “Comprehensive Psychiatric Evaluation” dated December 11, 2014 (A.R.

11   565-69).   Dr. Murales reviewed no psychiatric records (A.R. 565).

12   Plaintiff reportedly complained of anxiety and depression (A.R. 565).

13   Plaintiff was taking Lorazepam, Tramadol, Pantoprazole, Meclizine and

14   Flexeril (A.R. 566).    Dr. Murales diagnosed generalized anxiety

15   disorder and chronic dysthymic disorder (A.R. 568).   Dr. Murales

16   stated that Plaintiff has a “prominent medical condition that hinders

17   her capability to work or function,” and she has an anxiety disorder

18   that “contributes to this incapacity but not to the point that she is

19   not able to perform either with others or at work” (A.R. 569).      Dr.

20   Murales opined that Plaintiff has no functional limitations from a

21   psychiatric standpoint (A.R. 569).

22

23        Consultative examiner Dr. Michael Wallack prepared a “Complete

24   Internal Medicine Evaluation” dated December 23, 2014 (A.R. 573-79).

25   Dr. Wallack reviewed no medical records (A.R. 574).   Plaintiff

26   reportedly complained of low back pain for several years that radiated

27   down her left leg, pain in her mid and upper back, buttocks, and neck

28   that radiated to both hips, arms, and legs, and chest pain related to

                                          15
 1   her anxiety (A.R. 573-74).   Dr. Wallack stated that Plaintiff had not

 2   been given any injections, but had been prescribed Vicodin and had

 3   used a heating pad for her pain (A.R. 573).   Plaintiff reportedly said

 4   her symptoms increased with sitting, standing, walking, lifting and

 5   bending, and she cannot climb stairs (A.R. 573).   Within the space of

 6   two sentences, Dr. Wallack stated both that Plaintiff is a “poor

 7   historian” and that Plaintiff “appears to be a reliable historian”

 8   (A.R. 573).

 9

10        On examination, Plaintiff reportedly had an inconsistent,

11   intermittent limp favoring the left leg (which Dr. Wallack suggested

12   may represent “exaggeration”), no other reported abnormalities, and an

13   unremarkable lumbar spine x-ray (A.R. 575-78, 580).    Dr. Wallack

14   diagnosed low back pain, chest pain, controlled GERD, acne and

15   obesity, and assessed no limitations (A.R. 577-78).4

16

17        State agency physicians reviewed the record as of December of

18   2014, and opined that Plaintiff would have no limitations

19

20        4
               The record contains a treatment note from Dr. Salvatore
21   Danna dated June 8, 2015, also suggesting that Plaintiff may have
     been embellishing her symptoms. See A.R. 1976-77. Dr. Danna
22   indicated that Plaintiff has a history of pain throughout her
     body without a “well-documented diagnosis” (A.R. 1976). On
23   examination, Plaintiff reportedly had depression, pressured
     speech, some psychomotor retardation, moderate spasm and
24   decreased range of motion in the low back, sensory loss, and gait
25   with some stiffness of her back and protection of her low back
     with small steps and gentle movements (A.R. 1976). Dr. Danna
26   opined that Plaintiff had carpal tunnel syndrome and early
     discogenic disease of the lumbosacral spine (A.R. 1976). Dr.
27   Danna ordered EMG and nerve conduction studies (A.R. 1977). Dr.
     Danna prescribed Mobic, Neurontin and Plavix (A.R. 1977). There
28   are no later records from Dr. Danna.

                                        16
 1   (A.R. 424-31).

 2

 3   II.   The ALJ’s Erred in the Evaluation of the Medical Opinion

 4         Evidence.

 5

 6         In assessing Plaintiff’s physical residual functional capacity,

 7   the ALJ gave “little” weight to Dr. Razalan’s and Dr. De Perio’s

 8   opinions (A.R. 57-58).   The ALJ asserted that these doctors’ opinions:

 9   (1) appeared “excessive and inconsistent with the weight of the

10   medical evidence”; (2) were contradicted by the opinion of the non-

11   examining medical expert;5 and (3) appeared to have been based on

12   Plaintiff’s subjective allegations of pain, taken “at face value”

13   (A.R. 57-58).

14

15         A treating physician’s conclusions “must be given substantial

16   weight.”   Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988); see

17   Rodriguez v. Bowen, 876 F.2d 759, 762 (9th Cir. 1989) (“the ALJ must

18   give sufficient weight to the subjective aspects of a doctor’s

19   opinion. . . .    This is especially true when the opinion is that of a

20   treating physician”) (citation omitted); see also Garrison v. Colvin,

21   759 F.3d 995, 1012 (9th Cir. 2014) (discussing deference owed to the

22   opinions of treating and examining physicians).   Even where the

23   treating physician’s opinions are contradicted, as here, “if the ALJ

24   wishes to disregard the opinion[s] of the treating physician he . . .

25   must make findings setting forth specific, legitimate reasons for

26
           5
27             The record variously references the non-examining
     medical expert as Dr. Ostrow, Dr. Arstrow, Dr. Astrow and Dr.
28   Ostarin (A.R. 49, 57, 58, 406-09).

                                         17
 1   doing so that are based on substantial evidence in the record.”

 2   Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987) (citation,

 3   quotations and brackets omitted); see Rodriguez v. Bowen, 876 F.2d at

 4   762 (“The ALJ may disregard the treating physician’s opinion, but only

 5   by setting forth specific, legitimate reasons for doing so, and this

 6   decision must itself be based on substantial evidence”) (citation and

 7   quotations omitted).

 8

 9        The reasons the ALJ stated for rejecting Dr. Razalan’s and Dr. De

10   Perio’s opinions do not comport with these authorities.   First, with

11   regard to the weight of the medical evidence, the ALJ stated that the

12   “medical records do not indicate that [Plaintiff’s] pain in [sic]

13   symptoms consistently have limited her mobility, strength, or

14   sensation” (A.R. 55).   The ALJ also observed that Plaintiff sometimes

15   reported feeling well with no complaints and no findings of

16   abnormalities on examination, and at other times there was evidence of

17   diminished motion in the spine, positive straight leg raising tests

18   and neurological deficits.   See A.R. 55-58 (acknowledging that

19   Plaintiff reported that her symptoms wax and wane).   The ALJ also

20   observed that, while Drs. Razalan and De Perio opined that Plaintiff

21   has significant limits, Dr. Wallack stated that, when he examined

22   Plaintiff, she was “reasonably agile and walking without an assistive

23   device,” “got on and off the examination table without difficulty,”

24   had no tenderness on palpation of the back in the midline and

25   paraspinal areas and otherwise had largely normal examination findings

26   (A.R. 56).   According to the ALJ, the objective clinical findings did

27   not suggest that Plaintiff’s pain causes significant limitations,

28   particularly in the areas of standing and walking, because: (1) there

                                        18
 1   reportedly were no reported gait abnormalities (but see A.R. 575 (Dr.

 2   Wallack noting that Plaintiff walked with an inconsistent limp) and

 3   A.R. 1976 (Dr. Danna noting a stiff gait with small steps and gentle

 4   movements)); (2) Plaintiff reportedly was ambulatory without

 5   assistance; and (3) Plaintiff did not have documented “persistent

 6   restrictions in motion,” ongoing neurological abnormalities,

 7   significant disuse atrophy, or reports of constant tender points as

 8   one might expect to find with the limitations Drs. Razalan and De

 9   Perio suggested (A.R. 58).

10

11        An ALJ properly may discount a treating physician’s opinions that

12   are in conflict with treatment records or are unsupported by objective

13   clinical findings.   See Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th

14   Cir. 2005) (conflict between treating physician’s assessment and the

15   treating physician’s own clinical notes can justify rejection of

16   assessment); Batson v. Commissioner, 359 F.3d 1190, 1195 (9th Cir.

17   2004) (“an ALJ may discredit treating physicians’ opinions that are

18   conclusory, brief, and unsupported by the record as a whole . . . or

19   by objective medical findings”); Connett v. Barnhart, 340 F.3d 871,

20   875 (9th Cir. 2003) (treating physician’s opinion properly rejected

21   where physician’s treatment notes “provide no basis for the functional

22   restrictions he opined should be imposed on [the claimant]”); see also

23   Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001) (ALJ properly

24   may reject treating physician’s opinions that “were so extreme as to

25   be implausible and were not supported by any findings made by any

26   doctor . . .”); 20 C.F.R. §§ 404.1527(c), 416.927(c) (factors to

27   consider in weighing treating source opinion include the

28   supportability of the opinion by medical signs and laboratory findings

                                        19
 1   as well as the opinion’s consistency with the record as a whole).

 2

 3        In the present case, however, no doctor discerned and identified

 4   any specific inconsistency between the treating physicians’ opinions

 5   and the medical record.   The ALJ never asked the non-examining medical

 6   expert whether there was any inconsistency between the treating

 7   physicians’ opinions and the medical record.   The medical expert

 8   apparently had reviewed some of the opinions of Dr. Razalan and Dr. De

 9   Perio.   See A.R. 409 (medical expert confirming reviewing medical

10   evidence through exhibit “15F” (i.e., A.R. 2402)).   However, the

11   medical expert did not discuss any opinion evidence (other than his

12   own), did not discuss the medical record in any detail and did not

13   even attempt to explain why the record supposedly supported his own

14   opinion (A.R. 409-12).    The state agency physicians did not review the

15   opinions of Dr. Razalan or Dr. De Perio.   See A.R. 424-32.   The ALJ’s

16   lay discernment of an asserted inconsistency between medical record

17   findings and the treating physicians’ opinions cannot constitute

18   substantial evidence.    See Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir.

19   1998) (an “ALJ cannot arbitrarily substitute his own judgment for

20   competent medical opinion”) (internal quotation and citation omitted);

21   Rohan v. Chater, 98 F.3d 966, 970 (7th Cir. 1996) (“ALJs must not

22   succumb to the temptation to play doctor and make their own

23   independent medical findings”); Day v. Weinberger, 522 F.2d 1154, 1156

24   (9th Cir. 1975) (an ALJ is forbidden from making his or her own

25   medical assessment beyond that demonstrated by the record).

26

27        Moreover, as stated in Social Security Ruling (“SSR”) 12-2p,

28   fibromyalgia involves pain in all quadrants of the body which

                                         20
 1   “fluctuate[s] in intensity and may not always be present.”    See SSR

 2   12-2p, 2012 WL 3104869, at *2 (July 25, 2012) (following American

 3   College of Rheumatology Criteria for the Classification of

 4   Fibromyalgia); see also Terry v. Sullivan, 903 F.2d 1273, 1275 n.1

 5   (9th Cir. 1990) (SSRs are binding on the Administration).    “[T]o date

 6   there are no laboratory tests to confirm the diagnosis [of

 7   fibromyalgia].”   Benecke v. Barnhart, 379 F.3d 587, 590 (9th Cir.

 8   2004); see also Revels v. Berryhill, 874 F.3d 648, 666 (9th Cir. 2017)

 9   (“Revels”) (observing that fibromyalgia is diagnosed in part by

10   evidence showing that another condition does not account for a

11   patient’s symptoms).   The ALJ did not acknowledge the fact that a

12   fibromyalgia sufferer will often display normal muscle strength and

13   unremarkable neurological and musculoskeletal results on examination.

14   See Revels 874 F.3d at 656 (“What is unusual about the disease is that

15   those suffering from it have muscle strength, sensory functions, and

16   reflexes that are normal.   Their joints appear normal, and further

17   musculoskeletal examination indicates no objective joint swelling.

18   Indeed, there is an absence of symptoms that a lay person may

19   ordinarily associate with joint and muscle pain.”) (internal

20   citations, quotations, and brackets omitted).

21

22        Neither the ALJ nor this Court possesses the medical expertise to

23   know whether the objective medical evidence is inconsistent with the

24   limitations Plaintiff’s treating physicians found to exist.    The ALJ’s

25   lay inferences from Plaintiff’s “normal” examinations and reports

26   (which conflict with other examinations and reports reflecting

27   allegedly debilitating pain) cannot properly impugn the medical

28   opinions in this case.   See Revels 874 F.3d at 656-57; cf. Coleman v.

                                        21
 1   Astrue, 423 Fed. App’x 754, 755 (9th Cir. 2011) (ALJ erred by

 2   “rel[ying] on the absence of objective physical symptoms of severe

 3   pain as a basis for disbelieving [claimant’s] testimony regarding”

 4   effects of fibromyalgia).

 5

 6          The ALJ also questioned Plaintiff’s treatment, stating that

 7   Plaintiff:

 8

 9          was never prescribed particularly potent medication to

10          control her pain levels (e.g., Fentanyl and Methadone).

11          Rather, pain management records suggest that, primarily, she

12          was only prescribed Hydrocodone - Acetaminophen or some

13          variation, which is not a particularly potent opioid.

14

15   (A.R. 56).    As the ALJ elsewhere admitted, however, Plaintiff did

16   receive trigger point injections (Toradol) on multiple occasions (A.R.

17   55).    Plaintiff also received two lumbar epidural steroid injections

18   for pain.    (A.R. 1979, 1981, 1822-24).   Given these facts, and the

19   nature of Plaintiff’s impairments, the pain treatment actually

20   received by Plaintiff does not furnish a legitimate reason for

21   rejecting the treating physicians’ opinions.

22

23          With regard to the contradiction of the treating physicians’

24   opinions with the non-examining medical expert’s opinion, the

25   contradiction of a treating physician’s opinion triggers rather than

26   satisfies the requirement of stating specific, legitimate reasons for

27   discounting such an opinion.    See, e.g., Valentine v. Commissioner,

28   574 F.3d 685, 692 (9th Cir. 2007); Orn v. Astrue, 495 F.3d 625, 631-33

                                         22
 1   (9th Cir. 2007); Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir.

 2   2007).   In any event, “[t]he opinion of a nonexamining physician

 3   cannot by itself constitute substantial evidence that justifies

 4   rejection of the opinion of . . . a treating physician.   Lester v.

 5   Chater, 81 F.3d at 831.

 6

 7        Finally, the ALJ’s speculation that the treating physicians

 8   uncritically accepted at “face value” all of Plaintiff’s subjective

 9   allegations of pain is not a specific and legitimate reason for

10   rejecting the treating physicians’ opinions.   An ALJ may not reject a

11   treating physician’s opinion based on mere speculation concerning the

12   basis for the physician’s opinion.    Lester v. Chater, 81 F.3d at 832.

13   In particular, an ALJ may not properly speculate that a treating

14   physician’s opinion was based simply on an uncritical acceptance of a

15   claimant’s subjective complaints.    See Langley v. Barnhart, 373 F.3d

16   1116, 1120-21 (10th Cir. 2004) (ALJ “improperly rejected” treating

17   physician’s opinion in reliance on, inter alia, the ALJ’s “speculative

18   conclusion” that the physician’s opinion was “based on the claimant’s

19   subjective complaints”); Overby v. Colvin, 2016 WL 1178951, at *5

20   (W.D. Wash. March 8, 2016), adopted, 2016 WL 1170362 (W.D. Wash.

21   March 25, 2016) (“The Court agrees with Plaintiff that the ALJ’s

22   speculation as to the reasons why [the treating physician] opined as

23   he did is not a legitimate reason to discount the opinion . . .”)

24   (dicta); Gordon v. Colvin, 2015 WL 685396, at *4 (C.D. Cal. Feb. 17,

25   2015) (“the ALJ’s conclusion that [the treating physician] relied

26   wholly and uncritically on plaintiff’s subjective complaints is

27   unsupported in the record”; the court observed that the treating

28   physician had tested, interviewed and monitored the claimant’s

                                          23
 1   treatment for years); Hill v. Astrue, 2011 WL 4587688, at *3 (E.D.

 2   Okla. Sept. 30, 2011) (“the ALJ’s speculation that [the treating

 3   counsellor’s] opinions were the result of complete acceptance of and

 4   reliance on claimant’s subjective complaints was inappropriate”);

 5   Moore v. Astrue, 2009 WL 724056, at *7 (D. Colo. March 18, 2009)

 6   (reversing ALJ’s rejection of treating physician’s opinion, finding

 7   that the ALJ’s stated reason that “it appears [the physician] relied

 8   on [the claimant’s] subjective complaints” was “improperly based on

 9   the ALJ’s speculation”); cf. Mayes v. Massanari, 276 F.3d 453, 459-60

10   (9th Cir. 2001) (ALJ’s duty to develop the record further is triggered

11   “when there is ambiguous evidence or when the record is inadequate to

12   allow for the proper evaluation of the evidence”) (citation omitted);

13   Brown v. Heckler, 713 F.2d 441, 443 (9th Cir. 1983) (“[T]he ALJ has a

14   special duty to fully and fairly develop the record to assure the

15   claimant’s interests are considered.      This duty exists even when the

16   claimant is represented by counsel.”).

17

18         Also significant to this analysis is the fact that the ALJ found

19   Plaintiff has severe fibromyalgia.    As the Ninth Circuit recognized in

20   Revels, fibromyalgia is diagnosed “entirely on the basis of the

21   patients’ reports of pain and other symptoms.”     See Revels, 874 F.3d

22   at 656 (citing Benecke v. Barnhart, 379 F.3d at 590).     “In evaluating

23   whether a claimant’s residual functional capacity renders them [sic]

24   disabled because of fibromyalgia, the medical evidence must be

25   construed in light of fibromyalgia’s unique symptoms and diagnostic

26   methods . . .” (id.).   Hence, a certain degree of reliance on the

27   subjective complaints of a fibromyalgia sufferer inevitably will be a

28   ///

                                          24
 1   part of any assessment of the sufferer’s residual functionality.6

 2

 3   III. The Court is Unable to Deem the ALJ’s Errors Harmless; Remand for

 4        Further Administrative Proceedings is Appropriate.

 5

 6        The Court is unable to conclude that the ALJ’s errors were

 7   harmless.   See Treichler v. Commissioner, 775 F.3d 1090, 1105 (9th

 8   Cir. 2014) (“Where, as in this case, an ALJ makes a legal error, but

 9   the record is uncertain and ambiguous, the proper approach is to

10   remand the case to the agency”); see also Molina v. Astrue, 674 F.3d

11   1104, 1115 (9th Cir. 2012) (an error “is harmless where it is

12   inconsequential to the ultimate non-disability determination”)

13   (citations and quotations omitted); McLeod v. Astrue, 640 F.3d 881,

14   887 (9th Cir. 2011) (error not harmless where “the reviewing court can

15   determine from the ‘circumstances of the case’ that further

16   administrative review is needed to determine whether there was

17   prejudice from the error”).

18

19        Remand is appropriate because the circumstances of this case

20   suggest that further administrative review could remedy the ALJ’s

21   errors.   McLeod v. Astrue, 640 F.3d at 888; see also INS v. Ventura,

22   537 U.S. 12, 16 (2002) (upon reversal of an administrative

23   determination, the proper course is remand for additional agency

24   investigation or explanation, except in rare circumstances); Dominguez

25
          6
26             In this regard, it also may be significant that the ALJ
     purported to rely on Dr. Wallack’s and Dr. Danna’s suggestions
27   that Plaintiff might be embellishing her symptoms, even though
     these doctors made such suggestions before Plaintiff had been
28   diagnosed with fibromyalgia (A.R. 59).

                                        25
 1   v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“Unless the district

 2   court concludes that further administrative proceedings would serve no

 3   useful purpose, it may not remand with a direction to provide

 4   benefits”); Treichler v. Commissioner, 775 F.3d at 1101 n.5 (remand

 5   for further administrative proceedings is the proper remedy “in all

 6   but the rarest cases”); Garrison v. Colvin, 759 F.3d 995, 1020 (9th

 7   Cir. 2014) (court will credit-as-true medical opinion evidence only

 8   where, inter alia, “the record has been fully developed and further

 9   administrative proceedings would serve no useful purpose”); Harman v.

10   Apfel, 211 F.3d 1172, 1180-81 (9th Cir.), cert. denied, 531 U.S. 1038

11   (2000) (remand for further proceedings rather than for the immediate

12   payment of benefits is appropriate where there are “sufficient

13   unanswered questions in the record”).   There remain significant

14   unanswered questions in the present record, particularly with regard

15   to: (1) the bases for the treating physicians’ opinions; and (2) the

16   impact of the relatively recent diagnosis of fibromyalgia, a severe

17   impairment which was not factored into most of the physicians’

18   assessments of Plaintiff’s functional capacity.

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                       26
 1                                 CONCLUSION

 2

 3        For all of the foregoing reasons, Plaintiff’s and Defendant’s

 4   motions for summary judgment are denied and this matter is remanded

 5   for further administrative action consistent with this Opinion.

 6

 7        LET JUDGMENT BE ENTERED ACCORDINGLY.

 8

 9             DATED: March 7, 2019.

10

11
                                               /s/
12                                         CHARLES F. EICK
                                   UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       27
